Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 1 of 31 Page ID #:341




      1     CENTER FOR DISABILITY ACCESS
            Ray Ballister, Jr., Esq., SBN 111282
      2     Phyl Grace, Esq., SBN 171771
            Chris Carson, Esq., SBN 280048
      3     Mail: PO Box 262490
            San Diego, CA 92196-2490
      4     Delivery: 9845 Erma Road, Suite 300
            San Diego, CA 92131
      5     (858) 375-7385; (888) 422-5191 fax
            phylg@potterhandy.com
      6     Attorneys for Plaintiff
      7
      8
      9                         UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
     10
     11
            Shonna Counter,                             Case No. 2:18-cv-10290-GW-AGR
     12
                        Plaintiff,                      Plaintiff’s Opposition to
     13
                v.                                      Defendants’ Motion to Dismiss
                                                        First Amended Complaint
     14
            Enterprise Rent-A-Car                       Date:   June 27, 2019
     15     Company of Los Angeles, LLC,                Time:   8:30 a.m.
            a Delaware Limited Liability
     16     Company; and Does 1-10,
                        Defendants.                     Hon. George H. Wu
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




          Plaintiff’s Opposition to Motion to Dismiss     2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 2 of 31 Page ID #:342




      1                                  TABLE OF CONTENTS
      2
      3   TABLE OF CONTENTS .......................................................................... i
      4   MEMORANDUM OF POINTS AND AUTHORITIES ......................... 1
      5     I.      PRELIMINARY STATEMENT ................................................. 1
      6
            II.     RELEVANT FACTS ................................................................... 2
      7
            III.    OBJECTIONS TO DECLARATIONS ....................................... 7
      8
            IV. DEFENDANT’S JURISDICTIONAL CHALLENGE IS
      9
                 INAPPROPRIATE AS A 12(B)(1) MOTION ......................... 7
     10
            V.      PLAINTIFF’S FIRST AMENDED COMPLAINT
     11               ADEQUATELY PLEADS HER PRIMA FACIE CASE ...... 10
     12
            A.      Counter is a profoundly disabled person and an active
     13              ADA litigator who personally encountered a blatant
     14              parking policy violation at Enterprise Rent-A-Car and
     15              who has declared that she intends to return to the
                     Enterprise but is deterred from returning until it is fully
     16
                     compliant. There can be no doubt that Counter has met
     17
                     the broad and liberal test for standing in ADA cases. ............ 10
     18
            B.      Counter suffered an injury in fact because she personally
     19              encountered the unlawful parking policy condition at the
     20              Enterprise numerous times in 2018. ....................................... 11
     21     C.      Counter has standing to obtain injunctive relief because
     22              she is deterred from returning to the Enterprise Rent-A-
     23              Car until the unlawful barriers are removed. ......................... 14
     24     VI. THE DEFENSE HAS NOT MET THE “FORMIDABLE”
     25          BURDEN OF ESTABLISHING MOOTNESS ..................... 18
     26     VII. THERE IS NO BASIS FOR THE COURT TO DECLINE
                  SUPPLEMENTAL JURISDICTION OVER THE
     27
                  UNRUH CLAIM .................................................................... 22
     28


                                                        i
          Opposition to Motion to Dismiss                               Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 3 of 31 Page ID #:343




      1     VIII. CONCLUSION .......................................................................... 25
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                                        ii
          Opposition to Motion to Dismiss                                Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 4 of 31 Page ID #:344




      1                                  TABLE OF AUTHORITIES
      2
          Cases
      3
          Baker v. Palo Alto University, Inc., 2014 WL 631452, *2 (N.D. Cal.,
      4
            2014). .................................................................................................. 24
      5
          Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 787 (3d Cir. 1995)... 25
      6
          Careau Grp. v. United Farm Workers of Am., AFL-CIO,
      7
            940 F.2d 1291 (9th Cir. 1991) ............................................................ 10
      8
          City of Chicago v. Int’l College of Surgeons, 522 U.S. 156, 173 (1997 23
      9
          City of Mesquite v. Aladdin’s Castle, Inc.,
     10
            455 U.S. 283 (1982) ............................................................................ 19
     11
          City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283 (1982 ........... 14
     12
          Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr.,
     13
                867 F.3d 1093 (9th Cir. 2017) ....................................................... 16
     14
          Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093
     15
            (9th Cir. 2017) ..................................................................................... 17
     16
          Daenzer v. Wayland Ford, Inc., 193 F. Supp. 2d 1030, 1043 (W.D.
     17
            Mich. 2002) ......................................................................................... 25
     18
          Delgado v. Orchard Supply Hardware Corp.,
     19
                826 F. Supp.2d 1208 (E.D. Cal. 2011)........................................... 24
     20
          Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008) .................. 11, 16
     21
          Executive Software N. Am., Inc. v. U.S. Dist. Court for the N. Dist. of
     22
            Cal., 24 F.3d 1545, 1555-56 (9th Cir. 1994) ...................................... 23
     23
          Feldman v. Pro Football, Inc.,
     24
            419 F. App'x 381 (4th Cir. 2011) .................................................. 21, 22
     25
          Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,............ 14
     26
          Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
     27
            528 U.S. 167 (2000) ........................................................................ 1, 19
     28


                                                               iii
          Opposition to Motion to Dismiss                                         Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 5 of 31 Page ID #:345




      1   Grove v. De La Cruz,
      2     407 F. Supp. 2d 1126 (C.D. Cal. 2005) .............................................. 21
      3   Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013) 18
      4   Iron Arrow Honor Soc'y v. Heckler,
      5     464 U.S. 67 (1983) .............................................................................. 21
      6   Jenkins v. United States Gas Corporation,
      7     400 F.2d 28 (5th Cir. 1998)................................................................. 21
      8   Kalani v. Castle Village LLC,
      9     14 F.Supp.3d 1359 (E.D. Cal. 2014)................................................... 20
     10   Kohler v. CJP, Ltd.,
     11     818 F. Supp. 2d 1169 (C.D. Cal. 2011) ................................................ 8
     12   Kuba v. 1-A Agr. Ass'n,
     13     387 F.3d 850 (9th Cir. 2004)............................................................... 23
     14   Nat'l Adver. Co. v. City of Miami,
     15     402 F.3d 1329 (11th Cir.2005) ........................................................... 21
     16   Natl. Fedn. of the Blind of California v. Uber Techs., Inc., 103 F. Supp.
     17     3d 1073 (N.D. Cal. 2015) (emphasis added). ..................................... 11
     18   Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133 (9th Cir. 2002). 17
     19   Roberts v. Corrothers,
     20     812 F.2d 1173 (9th Cir. 1987) .............................................................. 1
     21   Rosado v. Wyman, 397 U.S. 397, 405 (1970 .......................................... 25
     22   Rosales v. United States,
     23     824 F.2d 799 (9th Cir. 1987)............................................................... 10
     24   Safe Air for Everyone v. Meyer,
     25         373 F.3d 1035 (9th Cir. 2004) ......................................................... 9
     26   Santiago v. Miles,
     27     774 F.Supp. 775 (W.D.N.Y. 1991) ..................................................... 20
     28   Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th Cir. 1991) ................... 25

                                                           iv
          Opposition to Motion to Dismiss                                    Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 6 of 31 Page ID #:346




      1   Sharp v. Rosa Mexicano, D.C., LLC,
      2      496 F. Supp. 2d 93 (D.D.C. 2007) ...................................................... 20
      3   Sheely v. MRI Radiology Network, P.A.,
      4      505 F.3d 1173 (11th Cir. 2007) .......................................................... 21
      5   Steel Co. v. Citizens for a Better Env't,
      6      523 U.S. 83 (1998) .............................................................................. 21
      7   Sun Valley Gasoline, Inc. v. Ernst Enter., Inc.,
      8          711 F.2d 138 (9th Cir. 1983) ................................................. 8, 9, 10
      9   Tandy v. City of Wichita,
     10      380 F.3d 1277 (10th Cir. 2004) .......................................................... 19
     11   Trafficante v. Metro. Life Ins. Co., 409 U.S. 205 (1972) ....................... 11
     12   United Mine Workers of Am. v. Gibbs,
     13      383 U.S. 715 (1966) ............................................................................ 23
     14   United States v. Concentrated Phosphate Export Ass’n,
     15      393 U.S. 199 (1968) ............................................................................ 19
     16   United States v. W.T. Grant,
     17      345 U.S. 629 (1953) ............................................................................ 20
     18   Wilson v. Pier 1 Imports (US), Inc., 413 F. Supp. 2d 1130, 1133 (E.D.
     19      Cal. 2006) ............................................................................................ 11
     20
          Statutes
     21
          28 U.S.C. § 1367 .................................................................................... 22
     22
          28 U.S.C. § 1367(c ................................................................................. 23
     23
          42 U.S.C. § 12182(b) .............................................................................. 12
     24
          Cal. Civ. Code § 51(f). ........................................................................... 23
     25
     26
     27
     28


                                                               v
          Opposition to Motion to Dismiss                                         Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 7 of 31 Page ID #:347




      1           MEMORANDUM OF POINTS AND AUTHORITIES
      2
      3                    I. PRELIMINARY STATEMENT
      4       Enterprise Rent-A-Car Company of Los Angeles, LLC moves for
      5   dismissal of Counter’s ADA cause of action on the basis that Counter lacks
      6   standing and that the court should decline to exercise supplemental
      7   jurisdiction over Counter’s Unruh claim. Neither of these arguments have
      8   merit. Counter has standing and there is no basis for the court to decline
      9   supplemental jurisdiction over the Unruh claim. This court should deny
     10   the defense motion.
     11          A court should not resolve disputed facts where the question of
     12   jurisdiction is dependent on the resolution of factual issues going to the
     13   merits. Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987). Here,
     14   the First Amended Complaint’s primary claim is that the Defendant’s
     15   employees park rental inventory in the designated accessible parking
     16   spaces on a regular and consistent basis. The defense motion challenging
     17   jurisdiction asks the Court to determine whether the defendant’s
     18   employees park rental inventory in the designated accessible parking
     19   spaces on a regular and consistent basis. In such cases, the Rule 56
     20   “summary judgment standard” applies and this current motion is
     21   premature until the plaintiff has had the opportunity to conduct discovery.
     22   Roberts, 812 F.2d at 1177.
     23       A case only becomes moot, “if subsequent events made it absolutely
     24   clear that the allegedly wrongful behavior could not reasonably be
     25   expected to recur.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.
     26   (TOC), Inc., 528 U.S. 167, 189 (2000). In the present case, the violation -
     27   improper use of a designated spot – is of the type that constantly recurs,
     28   and in fact can recur at any moment. The defendant’s employees have a

                                              1
          Opposition to Motion to Dismiss                  Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 8 of 31 Page ID #:348




      1   history of intentionally and aggressively violating the ADA parking
      2   requirements, and the Accessible Parking Spaces Best Practices forms
      3   defendant submitted as evidence – which employees alleged signed but
      4   are in fact impermissible hearsay – do not include any evidence of any
      5   repercussions should these “best practices” be ignored again.
      6       The fact is without a Court Order, there is nothing keeping Defendants
      7   from reverting to old behaviors, and no repercussions if they do.
      8       Finally, Defendant spends a great deal of time and efforts arguing that
      9   it has no record of Ms. Counter having made a reservation. This line of
     10   argument is both misleading and irrelevant.
     11
     12                          II.   RELEVANT FACTS
     13          Shonna Counter suffers from spinal muscular atrophy.               She
     14   primarily uses a wheelchair for mobility. (Decl. of Counter, ¶ 2). Ms.
     15   Counter has a Disabled Person Parking Placard issued to her by the
     16   California Department of Motor Vehicles. She needs an access aisle to
     17   transfer out of my wheelchair and into a vehicle. (Decl. of Counter, ¶ 3).
     18   Due to experiences that Ms. Counter have previously suffered, she
     19   attempts to avoid parking in non-marked, non-reserved, non-accessible
     20   parking spaces. (Decl. of Counter, ¶ 4).
     21          In February 2018, Ms. Counter’s vehicle was totaled in a car
     22   accident. (Decl. of Counter, ¶ 5). After her vehicle was totaled, Ms.
     23   Counter often relied on public transportation to get around, when she
     24   wanted to attend activities or events more than approximately 20 miles
     25   away, or with a specific start time; she relied on a driver and rental vehicles
     26   for transportation. (Decl. of Counter, ¶ 6).
     27          Ms. Counter is always the passenger in any vehicle, whether her
     28   own or a rental vehicle, and she needs a vehicle entrance of a certain height

                                                2
          Opposition to Motion to Dismiss                     Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 9 of 31 Page ID #:349




      1   and width to allow her to transfer from her manual wheelchair to the
      2   vehicle more easily. (Decl. of Counter, ¶ 7).
      3          In 2018, the Enterprise located at 1435 S. La Cienega, Los Angeles,
      4   California, was close enough to Ms. Counter’s home that she could travel
      5   there alone in her power wheelchair. (Decl. of Counter, ¶ 8). During 2018,
      6   Ms. Counter went to the Enterprise at least a dozen times. She needed to
      7   rent a car to travel to several events and locations she could not easily get
      8   to using public transit. She also passed by Enterprise frequently on her
      9   daily errands around her neighborhood. (Decl. of Counter, ¶ 9).
     10          Due to Enterprise’s practice of parking rental cars in the access
     11   aisle, Ms. Counter frequently could not enter the store to conduct
     12   transactions. As a result, Mr. Garry Kann, her approved In-Home
     13   Supportive Services provider, rented vehicles from another location at her
     14   request several times in 2018. (Decl. of Counter, ¶ 10)
     15          Mr. Kann drives Ms. Counter to her personal appointments and
     16   activities. (Decl. of Counter, ¶ 11). On February 24 to 26, 2018, March 3
     17   to 5, 2018, March 23 to 26, 2018, August 7 to 8, 2018, and January 9 to
     18   10, 2019, Mr. Kann rented a vehicle with the specific purpose of
     19   transporting Ms. Counter to her personal appointments and activities at
     20   her request. Mr. Kann worked with Enterprise personnel to reserve a
     21   vehicle that meets Ms. Counter’s physical needs. He drove Ms. Counter
     22   to her appointments and activities, and thus was the primary and sole
     23   driver. Mr. Kann was also the holder of the credit card used to pay for the
     24   reservation because he was informed by Enterprise personnel that was a
     25   requirement. (Decl. of Kann, ¶¶ 1-7). Ms. Counter reimbursed Mr. Kann
     26   for the expense informally through such things as buying his meals and
     27   cash. (Decl. of Counter, ¶ 12).
     28          In February 2018, Ms. Counter needed a car for the purpose of

                                               3
          Opposition to Motion to Dismiss                    Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 10 of 31 Page ID #:350




      1   transporting her to a cat show and adoption event in Pasadena, and thus,
      2   she asked her care provider, Mr. Garry Kann, to rent a vehicle for her on
      3   February 24 to 26, 2018. (Decl. of Counter, ¶ 13)
      4          In March 2018, Ms. Counter needed a car for the purpose of
      5   transporting her to a dog show in Pomona Fair Grounds, and thus, she
      6   asked her care provider, Mr. Garry Kann, to rent a vehicle for her on
      7   March 3 to 5, 2018. (Decl. of Counter, ¶ 14).
      8          Later in March 2018, Ms. Counter needed a car for the purpose of
      9   transporting her to a Schutzhund Working Dog Competition and thus, she
     10   asked her care provider, Mr. Garry Kann, to rent a vehicle for her on
     11   March 23 to 26, 2018. (Decl. of Counter, ¶ 15).
     12          In August 2018, Ms. Counter needed a car for the purpose of
     13   transporting her to attend a birthday celebration at a Beverly Hills
     14   restaurant, and thus, she asked her care provider, Mr. Garry Kann, to rent
     15   a vehicle for her on August 7 to 8, 2018. (Decl. of Counter, ¶ 16).
     16          In January 2019, Ms. Counter needed a car for the purpose of
     17   transporting her to a foster/adoption event, and thus, she asked her care
     18   provider, Mr. Garry Kann, to rent a vehicle for her on January 9 to 10,
     19   2019. (Decl. of Counter, ¶ 17).
     20          Ms. Counter complained, on a number of occasions, to employees
     21   of the Enterprise about their practice of parking rental stock in the
     22   designated accessible spot. (Decl. of Counter, ¶ 19). In August 2018,
     23   during one of her visit, Ms. Counter complained to an employee out in the
     24   parking lot that the parking spaces were being used by Enterprise to store
     25   rental inventory. The employee said that he could move the vehicles out
     26   of the parking spaces if she needed to use them. She told the employee
     27   that the parking spaces were supposed to be available when she arrives,
     28   not upon request after she have already arrived. When Ms. Counter asked

                                              4
          Opposition to Motion to Dismiss                   Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 11 of 31 Page ID #:351




      1   for the employee’s name, the employee refused to give her his name.
      2   (Decl. of Counter, ¶ 20).
      3          After Ms. Counter managed to squeeze by the rental cars parked in
      4   the parking spaces and access aisle reserved for persons with disabilities,
      5   she went inside the Enterprise to get a manager, so that she could discuss
      6   the parking situation, and to get the name of the employee who would not
      7   provide his name outside in the parking lot. (Decl. of Counter, ¶ 21). The
      8   employee who would not provide his name opened the door and urged his
      9   fellow employees to not provide his name to Ms. Counter. Not only did
     10   the employees inside refuse to give up their co-worker’s name, none of
     11   the employees inside would get a manager. Instead, the indoor staff
     12   informed Ms. Counter she had to leave the premises and threatened to call
     13   the police. (Decl. of Counter, ¶ 22).
     14          Ms. Counter called customer service using the toll-free number and
     15   explained the situation to a customer-service representative. After
     16   listening to her concerns and experience, the customer-service
     17   representative assured her that a district manager from Enterprise would
     18   call her back. No district manager ever called Ms. Counter back. (Decl. of
     19   Counter, ¶ 23).
     20          Subsequently, Ms. Counter became aware of Defendant’s claim to
     21   have implemented policies and procedures prohibiting employees from
     22   parking vehicles in the spaces reserved for persons with disabilities. (Decl.
     23   of Counter, ¶ 24). On March 13, 2019, Ms. Counter returned to Enterprise
     24   to see for herself whether they were still parking vehicles in spaces
     25   reserved for persons with disabilities. Mr. Kann drove her. (Decl. of
     26   Counter, ¶ 25). Despite Defendant’s claim, she saw a vehicle parked
     27   across the stall and access aisle of a space reserved for persons with
     28   disabilities. (Decl. of Counter, ¶ 26). Because of the condition of the

                                                  5
          Opposition to Motion to Dismiss                    Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 12 of 31 Page ID #:352




      1   parking, Mr. Kann took a photograph of the vehicle parked across the
      2   parking space reserved for persons with disabilities to provide to her
      3   attorneys while she remained in the vehicle. (Decl. of Counter, ¶ 27).
      4          One of Defendant’s employees saw Mr. Kann taking a photograph.
      5   The employee approached Ms. Counter and then screamed in an
      6   antagonizing and threatening manner at her. (Decl. of Counter, ¶ 28).
      7   When Ms. Counter and Mr. Kann tried to leave the area, the employee left
      8   the Enterprise property and chased them down the street. (Decl. of
      9   Counter, ¶ 29).
     10          The lack of any van parking space serving the Enterprise created
     11   frustration and difficulty for her. The harassment and refusal to cooperate
     12   by all of the staff further caused Ms. Counter tremendous, unnecessary
     13   stress and anxiety. (Decl. of Counter, ¶ 30).
     14          The Enterprise is a convenient place for Ms. Counter to rent a
     15   vehicle. When she needs to rent a vehicle in the future, the Enterprise
     16   located at 1435 S. La Cienega, Los Angeles, would be the most convenient
     17   location from which to do so. (Decl. of Counter, ¶ 31).
     18          On December 1, 2018, and December 3, 2018, Evens Louis, an
     19   investigator for the plaintiff, conducted an investigation of the Enterprise.
     20   (Decl. of Louis, ¶ 3). He found that the parking lot serving the Enterprise
     21   offered approximately 19 parking spaces. Out of the 19 parking spaces, 1
     22   parking space was marked and reserved for persons with disabilities.
     23   (Decl. of Louis, ¶ 4). However, the parking space marked and reserved
     24   for person with disabilities was used by cars that had no ADA placards or
     25   license plates indicating that the parking space was in use by other persons
     26   with disabilities. (Decl. of Louis, ¶ 5).
     27          Ms. Counter would like the ability to safely and independently park
     28   and access the Enterprise. (Decl. of Counter, ¶ 32). Due to her experience

                                                6
          Opposition to Motion to Dismiss                    Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 13 of 31 Page ID #:353




      1   encountering the unlawful parking as well as the aggressive treatment she
      2   have received, she is and have been deterred from returning to Enterprise
      3   until the lawsuit is over and the Enterprise has been brought into
      4   compliance with the ADA Access Standards. (Decl. of Counter, ¶ 33).
      5   Additionally, Ms. Counter an active ADA litigator and she will return to
      6   assess compliance with the disability access laws and will face the same
      7   discriminatory barriers unless they are removed. (Decl. of Counter, ¶ 34).
      8
                            III.OBJECTIONS TO EXHIBITS
      9
              Plaintiff objects to Exhibit 1 of the Declaration of Deborah Manson to
     10
          the extent it is offered as evidence the policy it describes is in fact adhered
     11
          to. It is impermissible hearsay without exception in violation of Federal
     12
          Rules of Evidence 801.
     13
              Plaintiff objects to paragraph 4 of the Declaration of Jason Perla to the
     14
          extent it attempts to suggest what employees reported to Mr. Perla as
     15
          impermissible hearsay without exception in violation of Federal Rules of
     16
          Evidence 801. The substance of this paragraph has already been deemed
     17
          inadmissible, and defendant has merely changed wording, not the implied
     18
          content.
     19
     20      IV.DEFENDANT’S JURISDICTIONAL CHALLENGE IS
                       INAPPROPRIATE AS A 12(B)(1) MOTION
     21
              “There is an important difference between Rule 12(b)(1) motions
     22
          attacking the complaint on its face and those that rely on extrinsic
     23
          evidence. In ruling on the former, courts must accept the allegations of the
     24
          complaint as true.” Kohler v. CJP, Ltd., 818 F. Supp. 2d 1169, 1172 (C.D.
     25
          Cal. 2011).
     26
                 Here, the defense has moved for dismissal on the basis that the court
     27
          lacks subject matter jurisdiction. Dismissal for lack of subject matter
     28


                                                7
          Opposition to Motion to Dismiss                     Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 14 of 31 Page ID #:354




      1   jurisdiction in a case premised on federal-question jurisdiction is
      2   “exceptional.” Sun Valley Gasoline, Inc. v. Ernst Enter., Inc., 711 F.2d
      3   138, 140 (9th Cir. 1983).
      4          The defense motion to dismiss for lack of jurisdiction is based
      5   entirely on the claim that the defendant’s employees have now, since the
      6   initiation of the present litigation, been instructed to obey the law, avoid
      7   parking in the designated spots, and, therefore, there is nothing for the
      8   court to enjoin under the federal statute. While it is appropriate in certain
      9   circumstances to bring a motion under Federal Rule of Civil Procedure
     10   12(b)(1) introducing extrinsic facts and challenging federal court
     11   jurisdiction, it is not appropriate in the present case with the present
     12   motion.
     13          The problem with the defendant’s motion is that the very question
     14   this Court needs to address in determining whether it has jurisdiction is
     15   the same question that must be answered to determine the merits of the
     16   case and whether plaintiff can prove his claims. Plaintiff alleges that the
     17   defendant’s parking policy does not comply with state and federal
     18   accessibility laws. If that is true, the plaintiff wins and can obtain the
     19   injunction. If that is wrong, the plaintiff loses. That is the case. The
     20   ultimate question in this case is whether the defendant’s parking policy
     21   complies with accessibility laws. The defendant, however, asks this Court
     22   to answer that very question in determining whether it has jurisdiction.
     23   This is improper.
     24          The Ninth Circuit has cautioned that courts should not apply
     25   Federal Rule of Civil Procedure 12(b)(1) or 12(h)(3) when, as it is here,
     26   the issue of jurisdiction is intertwined with the merits of a claim. See Sun
     27   Valley Gasoline, 711 F.2d at 139-40; Safe Air for Everyone v. Meyer, 373
     28   F.3d 1035, 1039 (9th Cir. 2004); Robert v. Corrothers, 812 F.2d 1173,

                                               8
          Opposition to Motion to Dismiss                    Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 15 of 31 Page ID #:355




      1   1177 (9th Cir. 1987) (“The relatively expansive standards of a 12(b)(1)
      2   motion are not appropriate for determining jurisdiction in a case . . . where
      3   issues of jurisdiction and substance are intertwined. A court may not
      4   resolve genuinely disputed facts where ‘the question of jurisdiction is
      5   dependent on the resolution of factual issues going to the merits.’”)
      6   (citation omitted); Rosales v. United States, 824 F.2d 799, 803 (9th Cir.
      7   1987) (“[I]f the jurisdictional issue and substantive claims are so
      8   intertwined that resolution of the jurisdictional question is dependent on
      9   factual issues going to the merits, the district court should employ the
     10   standard applicable to a motion for summary judgment and grant the
     11   motion to dismiss for lack of jurisdiction only if the material jurisdictional
     12   facts are not in dispute and the moving party is entitled to prevail as a
     13   matter of law . . . . Otherwise, the intertwined jurisdictional facts must be
     14   resolved at trial by the trier of fact.”); Rosales v. United States, 824 F.2d
     15   799, 803 (9th Cir. 1987) (“A district court may hear evidence and make
     16   findings of fact necessary to rule on the subject matter jurisdiction
     17   question prior to trial, if the jurisdictional facts are not intertwined with
     18   the merits.”).
     19          Where the jurisdictional facts are intertwined with the merits, a
     20   Rule 56 “summary judgment standard” applies. Roberts, 812 F.2d at 1177;
     21   Careau Grp. v. United Farm Workers of Am., AFL-CIO, 940 F.2d 1291,
     22   1293 (9th Cir. 1991). The question of jurisdiction and the merits of an
     23   action are considered intertwined where the same statute provides the
     24   basis for both the subject matter jurisdiction of the federal court and the
     25   plaintiff’s substantive claim for relief. Sun Valley, 711 F.2d at 1138. The
     26   defense can and should bring its claims in the form of a Rule 56 motion.1
     27
          1
     28    Additionally, the Court could convert the motion to a summary judgment motion
          but given the fact that this case is at its earliest stage, discovery has not even begun, a

                                                      9
          Opposition to Motion to Dismiss                             Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 16 of 31 Page ID #:356




      1   Simply put, this Court should not dismiss the action at this juncture
      2   because the jurisdictional analysis is coextensive with the merits of
      3   Plaintiff’s ADA claim and a factual dispute exists as to the alleged
      4   corrections.
      5
                  V.PLAINTIFF’S FIRST AMENDED COMPLAINT
      6            ADEQUATELY PLEADS HER PRIMA FACIE CASE
      7
            A.       Counter is a profoundly disabled person and an active
      8              ADA litigator who personally encountered a blatant
                     parking policy violation at Enterprise Rent-A-Car and
      9              who has declared that she intends to return to the
                     Enterprise but is deterred from returning until it is
     10              fully compliant. There can be no doubt that Counter
                     has met the broad and liberal test for standing in ADA
     11              cases.
     12          Given the generous and broad standing requirement for ADA cases,
     13   it is remarkable that the Enterprise Rent-A-Car is raising a standing
     14   challenge in this case. Decades ago, the Supreme Court held that in civil
     15   rights cases—especially where private enforcement suits are the primary
     16   method of obtaining compliance—standing must be given a “generous
     17   construction” and defined “as broadly as is permitted by Article III of the
     18   Constitution.”2 The Ninth Circuit has expressly applied this holding to
     19   ADA cases: “The Supreme Court has instructed us to take a broad view of
     20   constitutional standing in civil rights cases, especially where, as under the
     21   ADA, private enforcement suits are the primary method of obtaining
     22   compliance with the Act.”3
     23
     24
          summary judgment motion would be premature and unfair. Had plaintiff been given
     25   notice of a motion for summary judgment, he would be in a positon to file a Rule
     26   56(d) request for continuance of denial, Indeed, Plaintiff has been actively
          preventing from conducting discovery into the very evidence offered in support of
     27   this motion.
          2
     28     Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 209 & 212 (1972).
          3
            Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039 -1040 (9th Cir. 2008).

                                                 10
          Opposition to Motion to Dismiss                       Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 17 of 31 Page ID #:357




      1            Whenever ADA standing challenges have come before the courts,
      2   this has been a guiding principle. “Article III standing should likewise be
      3   construed as broadly as possible.”4 “[T]he ADA, the Unruh Act, and the
      4   DPA require the court to construe standing liberally . . . The ADA, the
      5   Unruh Act, and the DPA have granted private citizens a broad right to
      6   enforce their mandates.”5
      7            With respect to ADA-architectural-barrier cases, the Ninth Circuit
      8   has grappled with standing issues on numerous occasions and laid down
      9   a healthy body of published case law. The most significant of Ninth Circuit
     10   rulings on the topic is Chapman v. Pier 1 Imports,6 which was decided by
     11   an en banc panel. Chapman holds that an ADA plaintiff: (1) “must
     12   demonstrate that he has suffered an injury-in-fact,” and (to obtain
     13   injunctive relief), (2) demonstrate a “real and immediate threat of repeated
     14   injury” in the future.7 Counter will discuss and apply each element to the
     15   facts of the present case.
     16
              B.      Counter suffered an injury in fact because she
     17               personally encountered the unlawful parking policy
                      condition at the Enterprise numerous times in 2018
     18               and 2019.
     19            Under the ADA, the general rule is that persons with disabilities are
     20   entitled to “full and equal enjoyment” of facilities, privileges and
     21   accommodations offered by places of public accommodation.8 A specific
     22   act of discrimination is the “make reasonable modifications in policies,
     23   practices, or procedures, when such modifications are necessary to afford
     24
          4
     25     Wilson v. Pier 1 Imports (US), Inc., 413 F. Supp. 2d 1130, 1133 (E.D. Cal. 2006).
          5
            Natl. Fedn. of the Blind of California v. Uber Techs., Inc., 103 F. Supp. 3d 1073,
     26   1084 (N.D. Cal. 2015) (emphasis added).
          6
     27     Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011).
          7
     28     Chapman, supra, 631 F.3d at 946.
          8
            42 U.S.C. § 12182(a).

                                                    11
          Opposition to Motion to Dismiss                          Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 18 of 31 Page ID #:358




      1   goods, services, facilities, privileges, advantages, or accommodations to
      2   individuals with disabilities, unless the accommodation would work a
      3   fundamental alteration of those services and facilities.”9 The Chapman
      4   court held that a plaintiff’s rights are violated under the ADA “when a
      5   disabled person encounters an accessibility barrier [that] interferes with
      6   the plaintiff's full and equal enjoyment of the facility.”10
      7          But what constitutes a barrier that interferes with full and equal
      8   enjoyment? Chapman answered this question definitively: “Because the
      9   ADAAG establishes the technical standards required for ‘full and equal
     10   enjoyment,’ if a barrier violating these standards relates to a plaintiff's
     11   disability, it will impair the plaintiff's full and equal access, which
     12   constitutes ‘discrimination’ under the ADA. That discrimination satisfies
     13   the ‘injury-in-fact’ element . . . .”11 This is an objective test:
     14                 A disabled person who encounters a “barrier,”
                   i.e., an architectural feature that fails to comply with
     15            an ADAAG standard relating to his disability, suffers
                   unlawful discrimination as defined by the ADA.
     16            Indeed, by establishing a national standard for
                   minimum levels of accessibility in all new facilities,
     17            the ADAAG removes the risk of vexatious litigation
                   that a more subjective test would create. Those
     18            responsible for new construction are on notice that if
                   they comply with the ADAAG's objectively
     19            measurable requirements, they will be free from suit
                   by a person who has a particular disability related to
     20            that requirement.
     21          [Chapman, supra, 631 F.3d at 948, fn. 5 (internal cites and quotes
     22   omitted for readability).]
     23          In the present case, Ms. Counter has alleged in the First Amended
     24   Complaint she went to the Enterprise at least a dozen times during 2018
     25   to rent vehicles. Ms. Counter has also alleged in her declaration that she
     26
          9
     27     42 U.S.C. § 12182(b)(2)(A)(ii).
          10
     28      Chapman, supra, 631 F.3d at 947.
          11
             Chapman, supra, 631 F.3d at 947 (emphasis added).

                                                 12
          Opposition to Motion to Dismiss                        Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 19 of 31 Page ID #:359




      1   went to the Enterprise again on March 13, 2019. Ms. Counter attached to
      2   her Declarations the photographic evidence of her numerous visits to the
      3   Enterprise that she and Mr. Kann took. During her visits, she found that
      4   although defendants have parking spaces marked and reserved for persons
      5   with disabilities, the defendants park rental inventory in the parking
      6   spaces.     Two subsequent investigations revealed that the defendants
      7   indeed park rental inventory in these spaces on a regular and consistent
      8   basis. Photos of these investigations are also attached in the Declaration
      9   of investigator and concurrently submitted herewith. During plaintiff’s
     10   numerous visits in 2018, the defendants had absolutely no policy of
     11   prohibiting employees from using the parking spaces marked and reserved
     12   for persons with disabilities for rental inventory vehicles. There is no
     13   question that this was unlawful. Under the ADA Standards, any business
     14   that provides parking spaces must provide accessible parking spaces.12
     15   Here, even though Enterprise does have parking spaces marked and
     16   reserved for persons with disabilities, the defendants use the parking
     17   spaces to park Enterprise rental inventory in the spaces. A public
     18   accommodation must maintain in operable working condition those
     19   features of its facilities and equipment that are required to be readily
     20   accessible to and usable by persons with disabilities.13
     21          Moreover, “[i]t is well settled that a defendant’s voluntary cessation
     22   of a challenged practice does not deprive a federal court of its power to
     23   determine the legality of the practice.”14 A claimed remedy “might
     24   become moot if subsequent events make it absolutely clear that the
     25
     26
     27   12
             2010 Standards § 208.
          13
     28      28 C.F.R. § 36.211(a).
          14
             City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982).

                                                   13
          Opposition to Motion to Dismiss                          Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 20 of 31 Page ID #:360




      1   allegedly wrongful behavior could not reasonably be expected to recur.”15
      2   Even if the defense had identified a parking policy after it has been sued,
      3   the plaintiff would be entitled to test and explore those claims in discovery.
      4             Here, the failure to ensure that the accessible facilities were
      5   available and ready to be used by the plaintiff is a violation of the law.
      6   And there can be no question that this barrier “relates to” Counter’s
      7   disability. Counter is a wheelchair user and the requirement for accessible
      8   parking affect wheelchair users. Thus, there can be no dispute that
      9   Counter suffered an injury in fact during her numerous visits to the
     10   Enterprise in 2018.
     11
               C.      Counter has standing to obtain injunctive relief
     12                because she is deterred from returning to the
                       Enterprise Rent-A-Car until the unlawful barriers are
     13                removed.
     14             The final question before the court in a standing inquiry is whether
     15   a plaintiff can establish that there is ongoing injury or a real likelihood of
     16   future injury.16 It is axiomatic that if there is no ongoing or likely future
     17   injury, then a plaintiff has no standing for injunctive relief. Chapman
     18   firmly established that there are two ways to demonstrate such standing:
     19   “Demonstrating an intent to return to a noncompliant accommodation is
     20   but one way for an injured plaintiff to establish Article III standing to
     21   pursue injunctive relief. A disabled individual also suffers a cognizable
     22   injury if he is deterred from visiting a noncompliant public
     23   accommodation because he has encountered barriers related to his
     24   disability there.”17
     25
     26
          15
             Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
     27
          528 U.S. 167 (2000).
          16
     28      Chapman, supra, 631 F.3d at 946-47.
          17
             Chapman, supra, 631 F.3d at 949.

                                                    14
          Opposition to Motion to Dismiss                           Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 21 of 31 Page ID #:361




      1          In the present case, Counter has alleged such deterrence. Counter’s
      2   deterrence allegations match the Chapman court’s holding, almost word
      3   for word: “Plaintiff will return to Enterprise to avail herself of its goods
      4   or services once the barriers are permanently removed. In fact, Enterprise
      5   would be Plaintiff’s first choice to rent a vehicle were the barriers
      6   removed. If the barriers are not removed, the plaintiff will face unlawful
      7   and discriminatory barriers again.”18
      8          Defendant attempts to suggest that because it could not find a
      9   reservation under Ms. Counter’s name, she has no intention of returning.
     10   First, Defendant is well aware that the reservations were under the Ms.
     11   Counter’s caregiver’s name, Garry Michael Kann. More importantly, Ms.
     12   Counter need not ever have rented a vehicle from defendant’s lot of have
     13   standing. While she has alleged she is in fact a bona fide customer, she
     14   could have gone to lot simply to see if Defendant was in compliance with
     15   the ADA. The Ninth Circuit recently tackled the issue head-on and ruled:
     16   “We also conclude that motivation is irrelevant to the question of standing
     17   under Title III of the ADA.”19 In Civ. Rights, the court held that “as a
     18   matter of first impression, a plaintiff suing under Title III of the ADA can
     19   claim tester standing.”20 In other words, it does not matter why Ms.
     20   Counter went to the business or desires to return, she has a right to full
     21   and equal access and to be free from discrimination.
     22          It is uncontroverted that Ms. Counter visited the property, if for no
     23   other reason than to take pictures, and this is more than sufficient to meet
     24   the threshold for standing, especially given that courts have held that
     25
     26   18
             First Amended Complaint (Docket Entry 21), ¶ 39.
          19
     27      Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093, 1102
     28            (9th Cir. 2017).
          20
             Id. at 1093.

                                                  15
          Opposition to Motion to Dismiss                        Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 22 of 31 Page ID #:362




      1   standing should be construed generously, liberally and to the broadest
      2   extent possible in these ADA cases.
      3          Stating an intention to return to a store after the barriers have been
      4   fixed is sufficient to establish standing: “When asked in his deposition
      5   whether he had any plans to return to the store, Doran answered, ‘Yes,
      6   once it's fixed.’ This deposition testimony demonstrates both Doran's
      7   continued deterrence from patronizing the store and his intention to return
      8   in the future once the barriers to his full and equal enjoyment of the goods
      9   and services offered there have been removed.”21
     10          The Doran court summarized, “Allegations that a plaintiff has
     11   visited a public accommodation on a prior occasion and is currently
     12   deterred from visiting that accommodation by accessibility barriers
     13   establish that a plaintiff's injury is actual or imminent.”22
     14          Similarly, in the very first case to establish deterrence-standing (a
     15   case coincidentally handled by plaintiff’s counsel), the Ninth Circuit held,
     16   “We hold that a disabled individual who is currently deterred from
     17   patronizing a public accommodation due to a defendant's failure to
     18   comply with the ADA has suffered ‘actual injury.’ Similarly, a plaintiff
     19   who is threatened with harm in the future because of existing or
     20   imminently threatened non-compliance with the ADA suffers ‘imminent
     21   injury.’”23
     22          And just last year, the Ninth Circuit weighed in again on the topic.
     23   In Civ. Rights Educ.,24 several disabled plaintiffs sued a hotel chain for
     24   inaccessibility under the ADA. They did not have any concrete or specific
     25
     26   21
             Doran, supra, 524 F.3d at 1041.
          22
             Doran, supra, 524 F.3d at 1041.
     27   23
             Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1138 (9th Cir. 2002).
          24
     28      Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093 (9th Cir.
          2017)

                                                    16
          Opposition to Motion to Dismiss                           Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 23 of 31 Page ID #:363




      1   plans to return and the defendants argued that it was not enough to say that
      2   “they do not plan to stay at the hotels unless and until [defendant]
      3   remedies the violation.”25 But the Ninth Circuit rejected the defense
      4   argument: “The Named Plaintiffs need not intend to visit the hotels until
      5   after remediation” because “under the ADA, once a plaintiff has actually
      6   become aware of discriminatory conditions existing at a public
      7   accommodation, and is thereby deterred from visiting or patronizing that
      8   accommodation, the plaintiff has suffered an injury [that] continues so
      9   long as equivalent access is denied.”26
     10          One of the out-of-circuit cases that the Ninth Circuit found
     11   persuasive in reaching its tester-standing decision was Houston v.
     12   Marod.27 In Houston, the defense argued that plaintiff’s “litigation history
     13   cast doubt on his sincerity to return to the Presidente Supermarket and
     14   face future discrimination. But the Houston court rejected the argument.
     15   Like the Ninth Circuit in Civ. Rights Educ., the Houston court held that a
     16   plaintiff’s rights to be free from architectural barrier discrimination does
     17   “not depend on the motive behind” the plaintiff’s visit.28 The Houston
     18   court held: “the tester motive behind [plaintiff’s] past and future visits to
     19   the Presidente Supermarket does not preclude his having standing to sue
     20   for invasions of his legal rights.”29
     21          In the present case, even if Counter’s sole motive for initially
     22   visiting the Enterprise and her sole motive for making a future visit is a
     23   tester motive, she still has standing. Counter stated plainly that her
     24
     25
          25
             Civ. Rights Educ., 867 F.3d at 1100.
     26   26
             Civ. Rights Educ., 867 F.3d at 1100-1101.
          27
     27      Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013)
          28
     28      Houston, supra, 733 F. 3d at 1332.
          29
             Houston, supra, 733 F. 3d at 1332.(emphasis added)

                                                  17
          Opposition to Motion to Dismiss                        Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 24 of 31 Page ID #:364




      1   primary motive for her first visit was “her desire to rent vehicles from
      2   Enterprise.”30
      3            She has also stated the same motives for returning: “Plaintiff will
      4   return to Enterprise to avail herself of its goods or services once the
      5   barriers are permanently removed. In fact, Enterprise would be Plaintiff’s
      6   first choice to rent a vehicle were the barriers removed. If the barriers are
      7   not removed, the plaintiff will face unlawful and discriminatory barriers
      8   again.”31
      9
     10   VI. THE DEFENSE HAS NOT MET THE “FORMIDABLE”
     11                  BURDEN OF ESTABLISHING MOOTNESS
     12            In order to establish that the federal claim has been rendered moot,
     13   the defense must establish that the violation cannot be reasonably
     14   expected to recur.
     15             “The test for mootness…is a stringent one. Mere voluntary
     16   cessation of allegedly illegal conduct does not moot a case; if it did, the
     17   courts would be compelled to leave the defendant free to return to his old
     18   ways.” United States v. Concentrated Phosphate Export Ass’n, 393 U.S.
     19   199, 203-04 (1968) (citation and internal punctuation omitted). Moreover,
     20   “[i]t is well settled that a defendant’s voluntary cessation of a challenged
     21   practice does not deprive a federal court of its power to determine the
     22   legality of the practice.” City of Mesquite v. Aladdin’s Castle, Inc., 455
     23   U.S. 283, 289 (1982). A claimed remedy “might become moot if
     24   subsequent events make it absolutely clear that the allegedly wrongful
     25   behavior could not reasonably be expected to recur.” Friends of the Earth,
     26   528 U.S. at 167. The party asserting mootness has “the heavy burden of
     27
          30
     28        First Amended Complaint (Docket Entry 21), ¶ 13.
          31
               First Amended Complaint (Docket Entry 21), ¶ 39.

                                                   18
          Opposition to Motion to Dismiss                         Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 25 of 31 Page ID #:365




      1   persuading the Court that the challenged conduct cannot be reasonably
      2   expected to recur.”        Id. One court, presiding over an ADA case,
      3   summarized the standard as follows:
      4          The burden of establishing mootness by voluntary
                 compliance is a heavy one. A request for prospective relief
      5          can be mooted by a defendant's voluntary compliance if the
                 defendant meets the “formidable burden” of demonstrating
      6          that it is “absolutely clear the allegedly wrongful behavior
                 could not reasonably be expected to recur.” Such a burden
      7          will typically be met only by changes that are permanent in
                 nature and that foreclose a reasonable chance of recurrence
      8          of the challenged conduct.
      9
     10          Tandy v. City of Wichita, 380 F.3d 1277, 1291 (10th Cir. 2004)
     11   (internal cites and quotes omitted for readability).
     12          There are a number of ADA violations that are structural in nature
     13   and their removal means that the violation cannot reasonably recur. For
     14   example, if the barrier is an unramped step and the defendant physically
     15   removes the step and replaces it with a permanent ramp, there is no
     16   reasonable likelihood that the violation will be repeated. When the
     17   removal of the barrier involves a “structural modification,” it is unlikely
     18   that the barrier will show up again in the future. Sharp v. Rosa Mexicano,
     19   D.C., LLC, 496 F. Supp. 2d 93, 99 (D.D.C. 2007) (where the defendant
     20   installed a handicap accessible sink and the court noted that the lack of an
     21   accessible sink could not be reasonably expected to recur in the future as
     22   the fix involved “structural modification” that was, “in short, a fixture”
     23   and somewhat permanent) (emphasis in original).32
     24
          32
     25     There is no question that the defense has a significant burden with respect to
          establishing mootness. See, e.g., Kalani v. Castle Village LLC, 14 F.Supp.3d 1359,
     26   fn. 44 (E.D. Cal. 2014) (where the defense corrected access problems but the Court
          refused to dismiss the request for an injunction because, “However, the claim for
     27
          injunctive relief relating to those facilities is not dismissed, because it is not
     28   established that those facilities will never revert to non-accessible public
          accommodations, however unlikely that seems.”

                                                  19
          Opposition to Motion to Dismiss                        Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 26 of 31 Page ID #:366




      1          We do not have a similar situation in the present case. Defendant
      2   has merely and at long last told its employees they really ought to follow
      3   federal civil rights law, with no apparent repercussions for those who fail
      4   to do so. And this was done not “proactively,” as they claim, but only after
      5   being sued for violating the ADA. Under such circumstances, courts have
      6   been advised to be skeptical. “It is the duty of the courts to beware of
      7   efforts to defeat injunctive relief by protestations of repentance and
      8   reform, especially when abandonment seems timed to anticipate suit, and
      9   there is a probability of resumption.” Santiago v. Miles, 774 F.Supp. 775,
     10   793 (W.D.N.Y. 1991), quoting, United States v. W.T. Grant, 345 U.S. 629,
     11   632 (1953) “[S]uch actions in the face of litigation are equivocal in
     12   purpose, motive, and permanence.” Jenkins, 400 F.2d AT 33; see also
     13   Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1186 (11th Cir.
     14   2007) (collecting cases); Steel Co. v. Citizens for a Better Env't, 523 U.S.
     15   83, 109 (1998) (“presumption” of future injury when cessation occurs in
     16   response to suit); Iron Arrow Honor Soc'y v. Heckler, 464 U.S. 67, 71-72
     17   (1983); Nat'l Adver. Co. v. City of Miami, 402 F.3d 1329, 1333 (11th
     18   Cir.2005) (per curiam) (“[V]oluntary cessation of offensive conduct will
     19   only moot litigation if it is clear that the defendant has not changed course
     20   simply to deprive the court of jurisdiction.”); Houston v. 7-Eleven, Inc.,
     21   2014 WL 5488805, at *12 (M.D. Fla. 2014) (“The heavy burden of
     22   persuading the Court that the challenged conduct cannot reasonably be
     23   expected to start up again lies with the party asserting mootness. The Court
     24   recognizes that Defendant has expended substantial efforts to bring the
     25   stores into compliance; however, the allegations of a pattern and practice
     26   of noncompliance cloud the issue.”)
     27          Merely fixing a problem after being sued does not render the claims
     28   moot. “The question is not whether the precise relief sought at the time

                                               20
          Opposition to Motion to Dismiss                    Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 27 of 31 Page ID #:367




      1   the application for an injunction was filed is still available. The question
      2   is whether there can by any effective relief. Mere voluntary cessation of
      3   allegedly illegal conduct does not moot a case; it if did, the courts would
      4   be compelled to leave the defendant free to return to his old ways.” Grove
      5   v. De La Cruz, 407 F. Supp. 2d 1126, 1130 (C.D. Cal. 2005) (internal cites
      6   and quotes omitted for readability). Here, if the Court finds that there was
      7   a parking policy violation, the Court can certainly order the defendant to
      8   maintain the parking policy in compliance with the ADA accessibility
      9   standards.    An example of a case where these standards were applied in
     10   an ADA setting is Feldman v. Pro Football, Inc., 419 F. App'x 381 (4th
     11   Cir. 2011). In Feldman, the plaintiffs were three deaf persons who
     12   regularly attended Redskins games at FedEx Field. Id. at 383. They filed
     13   suit under the ADA because the defendants failed to provide auxiliary
     14   access to the content of the broadcasts from FedEx Field’s public address
     15   system. Id. Soon after plaintiffs filed their complaint, defendants
     16   captioned most of the aural content. Id. Among other steps taken, the
     17   defense captioned the field’s two light-emitting diode ribbon boards and
     18   most of the televisions in the concourse area and they hired a stenographer
     19   to provide the captioning. Id. at 385. The district court denied the defense
     20   motion for summary judgment and on the mootness claim, held: “Given
     21   the ease with which defendants could stop providing captioning, we
     22   simply cannot say that they have made an affirmative showing that the
     23   continuation of their alleged ADA violations is ‘nearly impossible.’” Id.
     24   at 387.
     25          In this case, at literally any moment the practice of blocking the
     26   designated spots with rental cars could resume. Indeed, given the company
     27   culture Ms. Counter witnessed on her visits, it seems incredibly likely
     28   without the prospect of repercussions, this facility will be in violation

                                              21
          Opposition to Motion to Dismiss                   Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 28 of 31 Page ID #:368




      1   again shortly. Even after the brand new policy was following federal law
      2   was put in place, Ms. Counter witnessed a rental vehicle parked in a
      3   designated spot. Defendants claim it was rented by an individual with a
      4   placard, but have refused to participate in discovery to allow Plaintiff to
      5   test that claim.
      6
      7    VII.THERE IS NO BASIS FOR THE COURT TO DECLINE
      8         SUPPLEMENTAL JURISDICTION OVER THE UNRUH
      9                                       CLAIM
     10          Under 28 U.S.C. § 1367 (“section 1367”), where a district court has
     11   original jurisdiction over a claim, it also has supplemental jurisdiction
     12   over “all other claims that are so related to claims in the action within such
     13   original jurisdiction that they form part of the same case or controversy.”
     14   28 U.S.C. § 1367(a). A state claim is part of the same “case or
     15   controversy” as a federal claim when the two “derive from a common
     16   nucleus of operative fact and are such that a plaintiff would ordinarily be
     17   expected to try them in one judicial proceeding.” Kuba v. 1-A Agr. Ass'n,
     18   387 F.3d 850, 855-56 (9th Cir. 2004), quoting United Mine Workers of Am.
     19   v. Gibbs, 383 U.S. 715, 725 (1966). In addition, “economy, convenience,
     20   fairness and comity” should be considered in an analysis of supplemental
     21   jurisdiction. City of Chicago v. Int’l College of Surgeons, 522 U.S. 156,
     22   173 (1997).
     23          The exercise of supplemental jurisdiction is mandatory, unless the
     24   exercise of jurisdiction is prohibited by section 1367(b) or falls under one
     25   of the exceptions set forth in section 1367(c). Executive Software N. Am.,
     26   Inc. v. U.S. Dist. Court for the N. Dist. of Cal., 24 F.3d 1545, 1555-56 (9th
     27   Cir. 1994). Under section 1367(c), a court may decline to exercise
     28   supplemental jurisdiction over a related state claim only if: “(1) the claim

                                               22
          Opposition to Motion to Dismiss                    Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 29 of 31 Page ID #:369




      1   raises a novel or complex issue of State law, (2) the claim substantially
      2   predominates over the claim or claims over which the district court has
      3   original jurisdiction, (3) the district court has dismissed all claims over
      4   which it has original jurisdiction, or (4) in exceptional circumstances,
      5   there are other compelling reasons for declining jurisdiction.” Id., citing
      6   28 U.S.C. § 1367(c).
      7          Here, Defense has no legal basis in its argument that the Court
      8   should not exercise supplemental jurisdiction over the state law claims
      9   except for its hazy speculation that the Court will dismiss Plaintiff’s
     10   federal claims. No other basis is mentioned and even this basis is not
     11   fleshed out. The ADA and Unruh are inextricably intertwined. A violation
     12   of the ADA is a per se violation of Unruh. Cal. Civ. Code § 51(f). The
     13   incident that forms the basis of both claims is identical. The witnesses are
     14   identical. All the documentary evidence (photographs, measurements,
     15   bank records, policies, etc.) are identical. All the case law, regulatory
     16   material, regulations, and accessibility standards necessary to demonstrate
     17   liability under both claims in this case are identical. Counter’s counsel is
     18   not aware of a federal and state claim more intertwined than the
     19   ADA/Unruh pair.
     20          Here, if this Court were to decline to exercise supplemental
     21   jurisdiction over the state claim, it would result in Plaintiff pursuing the
     22   Unruh claim in state court while. Given that Counter’s state claim is
     23   predicated upon a finding that the ADA has been violated, this means that
     24   identical cases would be subsequently prosecuted in two different forums.
     25   Plaintiff struggles to see how this benefits either her or the movant.
     26          As one Court presiding over a similar case recently noted, “Forcing
     27   these parties to litigate two nearly-identical cases in separate venues—one
     28   here and one in state court—is neither convenient, economical, nor fair.”

                                              23
          Opposition to Motion to Dismiss                   Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 30 of 31 Page ID #:370




      1   Baker v. Palo Alto University, Inc., 2014 WL 631452, *2 (N.D. Cal.,
      2   2014). Likewise, the Delgado Court reasoned:
      3          Here, the claims arise from a common nucleus of operative
                 facts. Both the federal and state law claims are based upon
      4          architectural barriers which infringe upon the accessibility to
                 the OSH Store. Accordingly, this Court has supplemental
      5          jurisdiction over the state law claims. The Court will exercise
                 supplemental jurisdiction over the state law claims. Here, the
      6          state issues are not unsettled or novel and complex. Plaintiff's
                 state and federal law claim involve the identical nucleus of
      7          operative facts, and require a very similar, if not identical,
                 showing in order to succeed. If this court forced plaintiff to
      8          pursue his state law claims in state court, the result would be
                 two highly duplicative trials, constituting an unnecessary
      9          expenditure of plaintiff's, defendant's, and the two courts'
                 resources. As a practical matter, plaintiff's state law claims
     10          for damages may be the driving force behind this action. To
                 rule as OSH proposes, however, would effectively preclude
     11          a district court from ever asserting supplemental jurisdiction
                 over a state law claim under the Unruh Act.
     12
                        [Delgado v. Orchard Supply Hardware Corp., 826 F. Supp.
     13                 2d 1208, 1221 (E.D. Cal. 2011).]
     14
     15          When the federal claims are dismissed from the case, the District
     16   Court has discretion whether to maintain its supplemental jurisdiction
     17   over the state claims or dismiss them. Schneider v. TRW, Inc., 938 F.2d
     18   986, 993 (9th Cir. 1991). The “justification” underlying the decision
     19   whether to maintain supplemental jurisdiction or dismiss a case “lies in
     20   considerations of judicial economy, convenience and fairness to
     21   litigants...” United Mine Workers of America v. Gibbs, 383 U.S. 715, 726
     22   (1966) (emphasis added). In fact, the Courts have recognized that judicial
     23   economy is the “essential policy behind the modern doctrine of pendent
     24   jurisdiction” and it supports “the retention of pendent jurisdiction in any
     25   case where substantial judicial resources have already been committed, so
     26   that sending the case to another court will cause a substantial duplication
     27   of effort.” Id., citing Rosado v. Wyman, 397 U.S. 397, 405 (1970).
     28


                                               24
          Opposition to Motion to Dismiss                    Case: 2:18-cv-10290-GW-AGR
Case 2:18-cv-10290-GW-AGR Document 27 Filed 06/06/19 Page 31 of 31 Page ID #:371




      1          The Kohler case presents a lengthy analysis of the issue and
      2   concluded that fairness favored keeping the Unruh claim in federal court
      3   “rather than in a separate, and largely redundant, state-court suit.” Kohler
      4   v. Rednap, Inc., 794 F. Supp. 2d 1091, 1096 (C.D. Cal. 2011). Another
      5   court held that supplemental jurisdiction should be exercised where
      6   “declining jurisdiction would simply require twice the expenditure of
      7   resources as to the evidentiary determinations.” Daenzer v. Wayland Ford,
      8   Inc., 193 F. Supp. 2d 1030, 1043 (W.D. Mich. 2002). Another framing of
      9   the analysis states that supplemental jurisdiction should be exercised to
     10   avoid “two parallel proceedings, one in federal court and one in the state
     11   system.” Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 787 (3d Cir.
     12   1995). Here, the federal claim has not been lost and the principles of
     13   judicial economy and fairness militates toward keeping Unruh.
     14
     15                            VIII.CONCLUSION
     16          Counter respectfully requests this Court deny the defense motion
     17   and permit this case to proceed past the pleadings stage. The Plaintiff has
     18   standing and there is no basis for the court to decline supplemental
     19   jurisdiction over the Unruh claim.
     20
     21   Dated: June 6, 2019               CENTER FOR DISABILITY ACCESS
     22
     23
     24                                        By:          /s/ Chris Carson
     25                                              CHRIS CARSON
                                                     Attorneys for Plaintiff
     26
     27
     28


                                                25
          Opposition to Motion to Dismiss                      Case: 2:18-cv-10290-GW-AGR
